Opinion by
Cline, J.
At the trial counsel for the plaintiff moved in evidence the appraiser’s answer to the protest and the report of the customs inspector. The appraiser reported that the onion seed in question was in tin cans inside of wooden cases; that the outside cases were legally marked, but that the tins, which were the immediate containers of the seed, were marked in the Spanish language. The report of the customs inspector appeared to be a carbon copy of a letter showing that the contents of the cases were marked “Canary Island, Spain” after importation. Since it has been held in numerous cases that the marking in a foreign language does not comply with the provisions of section 304 the protest was overruled. Abstracts 39754 and 48561 cited.